IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOSEPH CAMPISI, JR.,                   : No. 492 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
CARMELLA V. CAMPISI,                   :
                                       :
                    Respondent         :
                                       :
                                       :
            v.                         :
                                       :
                                       :
CHESAPEAKE APPALACHIA, L.L.C.,         :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.